ACCEPTED
                                                                                             03-15-00585-CV
                                                                                                     7035412
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        9/22/2015 1:14:40 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                               NO. 03-15-00585-CV

                                                                       FILED IN
                       IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                   THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                                  9/22/2015 1:14:40 PM
                            AUSTIN, TEXAS
                                                                   JEFFREY D. KYLE
                                                                        Clerk

                                CATHY A. OLSEN,

                                                                  APPELLANT,

                                          v.

                            LPP MORTGAGE, LTD.,

                                                                  APPELLEE.


                  Appeal from the County Court at Law No. 2
                            Travis County, Texas
                   Trial Court Case No. C-1-CV-15-002860
                        Hon. Eric Shepperd, Presiding

       NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE


TO THE HONORABLE COURT OF APPEALS:

      Please take notice that the undersigned and the law firm of Mackie Wolf

Zientz & Mann, P.C., hereby appear as counsel for Appellee LPP MORTGAGE,

LP, and request all notices given or required to be given in this case, and all papers

served or required to be served in this case, including, without limitation, notices

and any orders, applications, complaints, demands, hearings, motions, petitions,

pleadings or requests, and any other documents brought before this Court in this


NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                      PAGE 1
case, whether formal or informal, whether written or oral, and whether transmitted

or conveyed by mail, telephone, facsimile or otherwise be served upon the

undersigned attorney at the following address:

                             Mark D. Cronenwett
                    MACKIE WOLF ZIENTZ & MANN, P.C.
                      14160 N. Dallas Parkway, Suite 900
                             Dallas, Texas 75254
                          Telephone: (214) 635-2650
                          Facsimile: (214) 635-2686
                        mcronenwett@mwzmlaw.com


                                                  Respectfully submitted,
                                           By: /s/ Mark D. Cronenwett
                                               MARK D. CRONENWETT
                                               Texas Bar No. 00787303
                                               mcronenwett@mwzmlaw.com

                                               MACKIE WOLF ZIENTZ & MANN,
                                               PC
                                               14160 N. Dallas Parkway, Suite 900
                                               Dallas, Texas 75254
                                               (214) 635-2650
                                               (214) 635-2686 (Fax)

                                               ATTORNEYS FOR APPELLEE




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                PAGE 2
                          CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of September, 2015, a true and correct
copy of the foregoing was served via regular U.S. mail to the pro se Appellant
listed below:

      Cathy Olsen
      11405 Madrid Dr.
      Austin, TX 78759

                                               /s/ Mark D. Cronenwett___________
                                               MARK D. CRONENWETT




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                  PAGE 3